Citation Nr: 1521231	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-37 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess 10 percent for right knee patellofemoral syndrome (PFS). 

2.  Entitlement to an initial evaluation in excess of 10 percent for status post left shoulder arthroscopic surgery with scars.  

3.  Entitlement to an initial evaluation in excess of 10 percent for asthma.  

4.  Entitlement to an initial compensable evaluation for hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In a March 2010 rating decision, the rating for the Veteran's service-connected right knee patellofemoral syndrome and status post left shoulder arthroscopic surgery with scar were increased to 10 percent, still effective June 1, 2007.  Since that grant did not represent a total grant of benefits sought on appeal, these claims for increased ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was schedule for a Board hearing via video conference at the RO on June 6, 2014.  A June 3, 2014 report of general information noted that the Veteran called and requested that his hearing date be rescheduled because he does not know what to bring to the hearing.  The Veteran did not appear for the scheduled June 2014 video conference hearing.  However, given that the Veteran had requested to be rescheduled and good cause has been shown for the Veteran's absence on the hearing date, a remand is necessary to schedule him for a video conference hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2014).

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for videoconference Board hearing, to be held at the earliest opportunity available.  The RO must notify the Veteran of the date, time, and location of the hearing, and put a copy of this letter in the Veteran's claims file.  Once he has been afforded the requested Board hearing, or in the event that he withdraws his hearing request or fails to appear, the file must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




